Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Iwasaki et al. (EP 0646480), Colombo et al. (US 2016/0193880), and Kamada (US2018/0163030). For independent claim 1, Iwasaki teaches a tire for higher speed running (for example 3, a tire size of 225/50ZR16 (p.g. 4, line 22)). Iwasaki discloses there are no lateral traverse grooves in the shoulder areas (i.e. each lateral part PI being devoid of cuts and having a volumetric void ratio equal to 0%) and there is one circumferential groove 6 (as shown in Figs. 1 and 2). However, Iwasaki does not teach that one groove in the central part Pc of the tread having a depth H at least equal to 3 mm and at most equal to 6 mm in combination with the other features instantly claimed. Specifically, Iwasaki requires a depth d of the groove in the central part Pc not less than 7 mm (p.g. 2, line 53). Colombo fails to disclose each lateral part PI being devoid of cuts and having a volumetric void ratio equal to 0%. Kamada fails to disclose these features as well. So independent claims 1 is allowable and the dependent claims (i.e. claims 2-6 and 8-14 depend on claim 1) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742